UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SHERELL ANN HINES,

                   Plaintiff,
                                              DECISION and ORDER
      -vs-                                    No. 6:19-cv-06837(MAT)

UNITED STATES OF AMERICA; MONROE
COUNTY GOVERNMENT; MUNICIPALITY
MARICAROLA CENTER; MONROE
DEVELOPMENTAL CENTER; SARAH
SANDERS, Law Guardian; MINNER, Law
Guardian; LAMAR JACKSON, Law
Guardian; UNITY HEALTH CENTER,

                   Defendants.



I.    Introduction

      Pro se plaintiff Sherell Ann Hines (“Hines”) has filed a

complaint (Docket No. 1), a motion for leave to proceed in forma

pauperis (Docket No. 2), and a motion for miscellaneous relief. For

the reasons discussed below, leave to proceed in forma pauperis is

granted,     but   the   complaint   is   dismissed   with   prejudice   as

frivolous. The motion for miscellaneous relief is denied as moot in

light of the dismissal of the complaint.

II.   Motion to Proceed In Forma Pauperis

       “The decision of whether to grant a request to proceed in

forma pauperis is left to the District Court’s discretion under

[28 U.S.C.] § 1915.” Fridman v. City of New York, 195 F. Supp.2d

534, 536 (S.D.N.Y. 2002) (citing Potnick v. Eastern State Hospital,

701 F.2d 243 (2d Cir. 1983); other citations omitted). The Court
finds that Hines’s supporting affirmation sufficiently establishes

her inability to pay for the prosecution of her case. Accordingly,

Hines’s motion for in forma pauperis status is granted.

III. Screening of the Complaint under Section 1915(e)(2)

     Because the Court has granted in forma pauperis status to

Hines, it must review her complaint under 28 U.S.C. § 1915(e)(2)(B)

(“Section 1915(e)(2)”).

     A.     Section 1915(e)(2) Standard

     In enacting the original in forma pauperis statute, Congress

recognized that a “litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic

incentive    to   refrain   from   filing     frivolous,     malicious,     or

repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992)

(quoting Neitzke     v.   Williams,    490   U.S.   319,   324   (1989)).   To

foreclose this type of abusive litigation, Congress authorized

federal courts to dismiss a complaint filed by a plaintiff who has

received in forma pauperis status if the courts are satisfied that

the action is frivolous or malicious. Id.; see also 28 U.S.C.

§ 1915(e)(2)(B)(i)-(iii) (Under Section 1915(e)(2), the Court must

conduct an initial screening of a pro se litigant’s complaint and

must it if it is “frivolous or malicious”; “fails to state a claim

upon which relief may be granted”; or “seeks monetary relief from

a defendant who is immune from such relief.”).               The screening

obligation “applies equally to prisoner and nonprisoner in forma


                                      -2-
pauperis cases.” S.B. ex rel. J.B. v. Suffolk Cty., No. 13-CV-446

JS AKT, 2013 WL 1668313, at *1 (E.D.N.Y. Apr. 17, 2013) (citing

Awan v. Awan, No. 10–CV–0635, 2010 WL 1265820, at *1 (E.D.N.Y. Mar.

26, 2010); Burns v. Goodwill Indus., No. 01–CV–11311, 2002 WL

1431704, at *2 (S.D.N.Y.2002).

     Section 1915(e), which permits dismissal of a complaint on the

basis that it is frivolous, gives “judges not only the authority to

dismiss a claim based on an indisputably meritless legal theory,

but also the unusual power to pierce the veil of the complaint’s

factual   allegations   and   dismiss   those   claims   whose   factual

contentions are clearly baseless.” Neitzke, 490 U.S. at 327. “An

action is ‘frivolous’ for § 1915(e) purposes if it has no arguable

basis in law or fact, as is the case if it is based on an

‘indisputably meritless legal theory.’” Montero v. Travis, 171 F.3d

757, 759 (2d Cir. 1999) (quoting Neitzke, 490 U.S. at 325).           A

claim is considered factually frivolous where “the facts alleged

are ‘clearly baseless,’ . . . a category encompassing allegations

that are ‘fanciful,’ . . . ‘fantastic,’ . . . and ‘delusional[.]’”

Denton, 504 U.S. at 32–33 (citing Neitzke, 490 U.S. at 325,

327–28). An action can be said to have no arguable legal basis

when, for example, the defendant is immune from suit or when the

plaintiff claims a violation of a legal interest which clearly does

not exist. Neitzke, 490 U.S. at 327.




                                  -3-
The Court need not accept as true factual allegations that are

“fantastic   or   delusional”    in    reviewing   a   complaint   for

frivolousness. Neitzke, 490 U.S. at 328.

     B.   Summary of the Complaint’s Allegations

     Hines describes the “nature of suit” as including premeditated

murder, child rape, child molestation, personal injury through

medical malpractice, as well as identity theft and discrimination.

She accuses all of the defendants of taking custody of her 13 year-

old son based on a crime he never committed, and then murdering him

while he was in their custody.

     For her First Claim, Hines asserts

     Child Slave Sex Acts Murder of Dale E Cooper Abuse & Rape
     Violation of Civil Rights while in custody of Monroe
     County Developmental Service Medical Malpractice & injury
     through health care provider Strong Hospital and Injury
     to Sherell Hines. Sara Sanders law guardian Chuck Schumer
     Lamar Jackson Law Guardian Maricariola Center Monroe
     Development Service Center Minner Law Guardian Strong
     Hospital Monroe Health Unity Monroe Health Services Hid
     Records of AB Sues Child molestation Rape Malpractice
     Child Molestation Hid Whereabouts of Dale E Cooper to
     this Date. Child Sex Sex with a minor or Incapacitated
     Person Premeditated Murder False Imprisonment Identity
     Theft.

Complaint (Docket No. 1), pp. 5-6 of 8. There are no dates

specified as to when the foregoing acts allegedly occurred.

     For her Second Claim, Hines states

     Malpractice   Misrepresentation   of  Identity   false
     imprisonment assult [sic] sex act towards minor
     Incarceration wrongful [illegible] without any consent
     from parent Sherell Hines the municipality took my son
     when he was 13 yr old and my family has not seen him
     since and he was atustic [sic] and unable to defend

                                 -4-
     himself verbally I have a court order to visit with him
     1 a week the Monroe County Government officials murdered
     my son and cover up for personal social and financial
     gain.

Complaint (Docket No. 1), p. 6 of 8.


     C.     The Complaint Is Factually Frivolous

     The Supreme Court “has repeatedly held that the federal courts

are without power to entertain claims that are ‘so attenuated and

unsubstantial as to be absolutely devoid of merit[,]’” Hagans v.

Lavine, 415 U.S. 528, 536–37 (1974) (quotation omitted), “‘wholly

insubstantial,’” id. (quotation omitted); ‘obviously frivolous,’”

id. (quotation omitted); “‘plainly insubstantial,’” id. (quotation

omitted); “or ‘no longer open to discussion[,]’” id. (quotation

omitted).   No   federal   question    jurisdiction   exists   “when      the

complaint is ‘patently insubstantial[,]’” Best v. Kelly, 39 F.3d

328, 330 (D.C. Cir. 1994) (quoting Neitzke v. William, 490 U.S.

319, 327 n.6 (1989); other citation omitted), in other words,

“‘essentially    fictitious.’”   Id.    (quoting   Hagans,   415   U.S.   at

536–37). Claims that are “essentially fictitious” include those

that allege “bizarre conspiracy theories, any fantastic government

manipulations of [the plaintiff’s] will or mind [or] any sort of

supernatural intervention.” Id. at 330 (footnote omitted).

     The Court is mindful that complaints filed by pro se litigants

are held to less stringent standards than those applied to formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520


                                  -5-
(1972). Nonetheless, the Court has the discretion to decide whether

a complaint is frivolous, Neitzke, 490 U.S. at 327, and such

finding is appropriate where the facts alleged are irrational or

wholly incredible. Denton, 504 U.S. at 33.

      As was the case with her previous complaint, the instant

complaint consists of incoherent, bizarre allegations about violent

crimes perpetrated by a host of entities and individuals against

her son during a family court proceeding. The Court again concludes

that what factual contentions are identifiable are “fantastic or

delusional,” Neitzke, 490 U.S. at 328. Accordingly, dismissal of

the complaint as factually frivolous is appropriate. See Cortez v.

Alsabah, No. CIV.A. 12 1874, 2012 WL 5941386, at *1 (D.D.C. Nov.

19,   2012)   (finding   complaint     to   be   “baseless”   and   “wholly

incredible” where pro se plaintiff alleged that defendants “‘have

‘plotted against the lives of the plaintiff and her children, to

steal the plaintiff’s children from her, and to use her children .

. . to get billions of dollars in wealth from the father, and to

get control of the billions of dollars in wealth the father has for

his children . . . .”); Awan v. Awan, No. 10-CV-0635 JSARL, 2010 WL

1265820, at *2 (E.D.N.Y. Mar. 26, 2010) (dismissing as factually

frivolous seventy-seven paragraph complaint, comprised largely of

conclusory and repetitive allegations, that plaintiff’s ex-wife’s

“murder attempt” of his daughter has caused him severe mental

anguish such that his work on the U.S. Excalibur was interrupted).


                                     -6-
     D.    Alternatively, the Complaint Fails to State a Claim on
           Which Relief May Be Granted

           1.     No Cause of Action Under 42 U.S.C. § 1983 Against
                  Monroe County

     “Section 1983 provides a cause of action for ‘the deprivation

of   any   rights,   privileges,      or    immunities    secured   by   the

Constitution and laws’ of the United States.” Wilder v. Virginia

Hosp. Ass’n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983;

citing Maine v. Thiboutot, 448 U.S. 1, 4 (1980)). “Section 1983

itself creates no substantive rights; it provides only a procedure

for redress for the deprivation of rights established elsewhere.”

Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing City of

Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)). “In order to

prevail on a section 1983 claim, the plaintiff must show that the

defendant’s     conduct   deprived    him   of   a   federal   right.”   Id.

(citations    omitted).   It   is    well   established   that   “‘personal

involvement of defendants in alleged constitutional deprivations is

a prerequisite to an award of damages under § 1983.’” Farrell v.

Burke, 449 F.3d 470, 484 (2d Cir. 2006) (quotation omitted).

     In Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009), the Supreme

Court held that “[u]nder Federal Rule of Civil Procedure 8(a)(2),

a pleading must contain a ‘short and plain statement of the claim

showing that the pleader is entitled to relief.” 129 S. Ct. at

1949. While “the pleading standard Rule 8 announces does not

require ‘detailed factual allegations,’ but it demands more than an


                                     -7-
unadorned,    the-defendant-unlawfully-harmed-me              accusation.”    Id.

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id.

(quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice

if it tenders ‘naked assertion [s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

     Claims    for    municipal   liability       under      Section   1983   are

determined    with   reference    to    Monell    v.    Department     of   Social

Services, 436 U.S. 658 (1978). “Monell does not provide a separate

cause of action for the failure by the government to train its

employees; it extends liability to a municipal organization where

that organization’s failure to train, or the policies or customs

that it has sanctioned, led to an independent constitutional

violation.” Segal v. City of New York, 459 F.3d 207, 219 (2d Cir.

2006).

     Therefore,      “a   municipality       cannot    be   held   liable   solely

because it employs a tortfeasor—or, in other words, a municipality

cannot be held liable under § 1983 on a respondeat superior

theory.” Monell, 436 U.S. at 691. Only when the municipality,

through the “execution of [its] policies or custom,” actually

deprives an individual of his constitutional rights, is it liable

for the injury. Id. at 694.




                                       -8-
     As     an   initial   matter,    Hines      has   not     identified    the

constitutional rights of which she was deprived by the County.

Moreover, Hines has not made “factual allegations that support a

plausible inference that the constitutional violation took place

pursuant either to a formal course of action officially promulgated

by the municipality’s governing authority or the act of a person

with policymaking authority for the municipality.” Missel v. Cty.

of Monroe, 351 Fed. App’x 543, 545 (2d Cir. 2009) (citing Vives v.

City of New York, 524 F.3d 346, 350 (2d Cir. 2008)).

     In contrast to her previous complaint, where Hines failed to

provide a hint as to the identities of any of the employees,

representatives,      or   officials       of    Monroe      County    and   the

United States she seeks to hold liable, she here has provided some

names (U.S. Senator Chuck Schumer and law guardians Sarah Sanders,

Lamar Jackson, and F/N/U Minner). However, she has failed to set

forth any specific, non-frivolous allegations about what they

allegedly did that was unlawful. A complaint that fails to allege

the defendants’ personal involvement is “fatally defective on its

face.” Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 886 (2d Cir.

1987) (internal quotations and citation omitted); see also Costello

v. City of Burlington, 632 F.3d 41, 48–49 (2d Cir. 2011) (“The

complaint    does   not    allege    facts      establishing     the   personal

involvement of any of the individual Defendants. . . . This defect

is fatal to [plaintiff’s] claim under 42 U.S.C. § 1983.”). In sum,


                                     -9-
Hines’s   allegations     consist   of    vague,     conclusory,     and     wholly

incredible assertions that the named individuals and entities

harmed her and committed a host of violent crimes against her son.

They are plainly insufficient to meet the “plausibility” standard

set forth in Iqbal and Twombly.

           2.    No Cause of Action Against the United States

                 a.     Any Constitutional Tort Claims Against the
                        United States Are Barred

     In her complaint, Hines also names the United States as a

defendant, apparently because Monroe County is located within the

United States. “Absent a waiver, sovereign immunity shields the

Federal Government and its agencies from suit.” F.D.I.C. v. Meyer,

510 U.S. 471, 475 (1994) (citations omitted). “Because an action

against a federal agency or federal officers in their official

capacities is essentially a suit against the United States, such

suits are also barred under the doctrine of sovereign immunity,

unless such immunity is waived.” Robinson v. Overseas Mil. Sales

Corp., 21 F.3d 502, 510 (2d Cir. 1994).

     The “terms of [the United States’] consent to be sued in any

court define that court’s jurisdiction to entertain the suit.”

United States v. Sherwood, 312 U.S. 584, 586 (1941); accord Meyer,

510 U.S. at 475 (citing United States v. Mitchell, 463 U.S. 206,

212 (1983) (“It is axiomatic that the United States may not be sued

without   its   consent   and   that     the   existence      of   consent    is   a

prerequisite    for   jurisdiction”)).         The   United    States   has     not

                                    -10-
consented   to   be   sued   based   on   claims   that   its   employees   or

officials have committed constitutional violations. See Castro v.

United States, 34 F.3d 106, 110 (2d Cir. 1994) (finding that the

“district court correctly held that the United States has not

waived its sovereign immunity with respect to claims that its

employees have committed constitutional torts”). Because the United

States has not waived its sovereign immunity by consenting to be

sued, the Court lacks jurisdiction over any allegations by Hines

that the United States committed constitutional torts. The United

States must be dismissed as a defendant.

            3.   Any Non-Constitutional Tort Claims Are Barred

     Although Hines has not identified the Federal Tort Claims Act

(“FTCA”) as the basis for her lawsuit, the Court has construed her

pro se complaint liberally. The FTCA provides a limited waiver of

the United States’ sovereign immunity, and the United States may be

liable for certain non-constitutional torts committed by Federal

employees. See 28 U.S.C. § 2671, et seq. “The intentional tort

exception   in   28   U.S.C.   §   2680(h)   preserves    the   government’s

sovereign immunity for ‘assault, battery, false imprisonment, false

arrest, malicious prosecution, abuse of process, libel, slander,

misrepresentation, deceit, or interference with contract rights.’”

Gonzalez v. United States, No. 16-CV-1494(KAM), 2018 WL 1597384, at

*7 (E.D.N.Y. Mar. 31, 2018) (quoting 28 U.S.C. § 2580(h)). Hines

accuses the United States of committing various intentional torts,


                                     -11-
and    therefore    her    complaint   is     barred,   on   its    face,    by   the

intentional torts exception in the FTCA.

       In addition, Hines’s claims under the FTCA warrant dismissal

because     there     is    no    indication     that      she     exhausted      her

administrative remedies, as required by the statute. As a corollary

to its waiver of sovereign immunity, the FTCA has express, strict

administrative      exhaustion     requirements     that     cannot     be   waived.

Celestine v. Mt. Vernon Neighborhood Health Ctr., 403 F.3d 76, 82

(2d Cir. 2005) (citing McNeil v. United States, 508 U.S. 106, 113

(1993)). “[T]he United States has not consented to be sued on a

tort claim unless the claim was first presented to the appropriate

federal agency in writing, was so presented within two years after

the claim accrued, and specified the amount of the claim in

writing.” Millares Guiraldes de Tineo v. United States, 137 F.3d

715, 719–20 (2d Cir. 1998).

       E.      Leave to Amend the Federal Claims Is Denied

       In general, “a pro se plaintiff who is proceeding in forma

pauperis should be afforded [an] opportunity . . . to amend [her]

complaint prior to its dismissal for failure to state a claim,

unless the court can rule out any possibility, however unlikely it

might be, than an amended complaint would succeed in stating a

claim.” Gomez v. United States Auto. Assoc. Fed. Savs. Bank, 171

F.3d 794, 796 (2d Cir. 1999). The Second Circuit has stated that

when    “the    problem    with   [a   plaintiff]’s     causes     of   action    is


                                       -12-
substantive[,]”    and   “better   pleading   will    not   cure   it[,]”

“[r]epleading would thus be futile.” Cuoco v. Moritsugu, 222 F.3d

99, 112 (2d Cir. 2000). In such a circumstance, “a futile request

to replead should be denied.” Id. (citing Hunt v. Alliance N. Am.

Gov’t Income Trust, 159 F.3d 723, 728 (2d Cir. 1998)).

      As discussed above, and as was the case with the previous

complaint, the defects in Hines’s current complaint are substantive

insofar as the complaint rests solely on factually frivolous,

wholly incredible allegations. Because such allegations cannot be

ameliorated by better pleading, leave to replead is denied as

futile.    See     Miller    v.     Kohl’s    Dep’t    Stores,     Inc.,

No. 17-CV-6081-CJS, 2017 WL 4890199, at *4 (W.D.N.Y. Oct. 30, 2017)

(finding that “any attempt to replead would be futile” where “the

factual allegations of discrimination in the complaint are plainly

delusional”) (citing Igarashi v. Skulls & Bones, 438 F. App’x 58

(2d Cir. 2011) (unpublished opn.) (“Even a well-pleaded complaint

may be dismissed as factually frivolous ‘if the sufficiently

well-pleaded facts are clearly baseless—that is, if they are

fanciful, fantastic, or delusional.’”) (quoting Gallop v. Cheney,

642 F.3d 364, 368 (2d Cir. 2011)).

IV.   Conclusion

      For the foregoing reasons, the motion to proceed in forma

pauperis (Docket No. 2) is granted. It is further ordered that the

complaint (Docket No. 1) is dismissed with prejudice pursuant to 28


                                   -13-
U.S.C. §   1915(e)(2)(B)   (i),    (ii),    and   (iii).   The   motion   for

miscellaneous relief (Docket No. 3) is denied as moot in light of

the dismissal of the complaint. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this decision and order

would not be taken in good faith. Therefore, in forma pauperis

status is denied for purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is directed

to close this case.

     IT IS SO ORDERED.

                                           S/Michael A. Telesca

                                  ______________________________
                                         HON. MICHAEL A. TELESCA
                                      United States District Judge

Dated:     February 5, 2020
           Rochester, New York.




                                   -14-
